DETAILED ACTION
This non-final Office Action withdraws and replaces the final Office Action, mailed 1/14/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2, 4-6, 8, 9, 11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0072025 A1 to Kishimoto et al. (hereinafter Kishimoto).
Regarding claims 1 and 21, Kishimoto discloses a three-dimensional shape comprising a cured product of a composition (para [0166], aged para [0276]) comprising magnetic particles (para [0110]) and a binder comprising a combination of a thermosetting compound (selected from a group that includes nitrocellulose and polyurethane, para [0111]) and a thermoplastic resin (selected from a group that includes vinyl chloride and polycarbonate, para [0111]). The total amount of binder is 5 to 50 wt. parts comprising 5 to 30 wt. parts of the thermoplastic binder (vinyl chloride) and comprising 2 to 20 wt. parts of the thermoset binder (polyurethane) (para [0113]), which overlaps the instantly claimed range of 2 to 28 parts by weight of a thermoplastic resin, relative to 100 parts by weight of said thermosetting compound.  See MPEP 2144.05(I), cited in the Office Action mailed 4/4/21.  Note that when the amount of thermoplastic binder is 5 wt. parts and the amount of thermoset binder is 20 wt. parts, the amount of thermoplastic binder is 25 wt. parts, which falls within the instantly claimed range 2 to 28 parts by weight of a thermoplastic resin, relative to 100 parts by weight of said thermosetting compound.  Also see MPEP 2144.05(II)(A), cited in the Office Action mailed 9/2/21. 
Kishimoto further discloses wherein the magnetic particles have magnetic domains that are irregularly arranged when an external magnetic field is absent and are magnetized by an external alternate-current magnetic field, because the particles are ferrite or magnetite (para [0033]).  Also see evidentiary reference, “Magnetic Hyperthermia with Fe3O4 nanoparticles: the Influence of Particle Size on Energy Absorption” by Goya et al. (hereinafter Goya).  Note that ferric oxide, such as Fe3O4 (abstract), particles having sizes of 25-30 nm are single domain.  Particles larger than 25-30 nm are multi-domain particles (page 1, para 3).  Multiple domains include at least two domains. The single domain size is 25-30 nm, which falls completely within the instantly claimed range of 10 to 50 nm.
Kishimoto further discloses wherein the thermosetting compound (binder resin) comprises at least one thermosetting functional group, such as an epoxy group (para [0112]).
The preamble of independent claim 1 contains the intended use limitation “for 3D printing”.  See MPEP 2111.02(II), cited in the Office Action mailed 9/2/21.  In the instant case, the Kishimoto composition overlaps, is applied as a paint (para [0067]) and is cured (aged, para [0166] and [0276]). Therefore, the Kishimoto composition is considered capable of the intended use of 3D printing, absent evidence to the contrary.

Regarding claim 2, Kishimoto discloses the composition for 3D printing according to claim 1, but fails to expressly disclose the composition having a surface energy before curing in a range of 20 mN/m to 50 mN/m.  As discussed above, the compositions overlap. Therefore, per MPEP 2112.01(I) cited in the Office Action mailed 9/2/21, one of ordinary skill in the art would expect an overlapping surface energy, absent evidence to the contrary. 

Regarding claim 4, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles have a coercive force in a range of 80 to 400 KA/m (para [0039]), which is about 1.005 to 5.026 kOe and falls within the instantly claimed range of 1 to 200 kOe.

Regarding claim 5, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles have a saturation magnetization value at 25°C in a range of 10 to 25 µWb/g (para [0076]), which is about 79 to about 199 emu/g and overlaps the instantly claimed range of 20 to 150 emu/g. See MPEP 2144.05(I), cited above.

Regarding claim 6, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles have an average particle size in a range of 5 to 200 nm (para [0030]), which overlaps the instantly claimed range of 20 to 300 nm.  See MPEP 2144.05(I), cited above.

Regarding claim 8, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles comprise metal oxide (magnetite), ferrite or alloy particles (para [0033]).

Regarding claim 9, Kishimoto discloses the composition for 3D printing according to claim 1, but fails to expressly disclose wherein the magnetic particles are comprised in an amount of 0.01 to 25 parts by weight, relative to 100 parts by weight of the thermosetting compound.  However, see MPEP 2144.05(II)(A), cited above.  It would be obvious to one of ordinary skill in the art to arrive at the instantly claimed range via routine experimentation.  It would also be obvious to control magnetic particle loading to facilitate deposition of the magnetic layer and to control the thickness and strength of the magnetic layer (para [0009]).

Regarding claim 11, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the magnetic particles are vibrated by magnetization reversal (para [0034]).

Regarding claims 14 and 15, Kishimoto discloses the composition for 3D printing according to claim 1, wherein the thermoplastic resin comprises at least one of a polyolefin resin, a polyester resin which has a glass transition temperature, Tg, of 87 C, a polyvinyl chloride resin which has a Tg of 85 C, and a polycarbonate resin which has a Tg of 147 C, which all fall within the instantly claimed range of 40 C to 150 C before curing.

Regarding claim 16, Kishimoto discloses the composition for 3D printing according to claim 1, further comprising a thermosetting agent (thermally curing crosslinking agent, para [0114]).

Regarding claims 17 and 18, Kishimoto discloses a 3D printing method comprising a step of applying the composition for 3D printing of claim 1 to form a three-dimensional shape (sequential multiple layer coating method, para [0160]), and further comprising a step of applying a magnetic field to the applied composition (para [0137]).

Claims 1, 2, 4-6, 8, 9, 11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0200011 A1 to Rothfuss et al. (hereinafter Rothfuss).
Regarding claims 1 and 21, Rothfuss discloses a three-dimensional shape (para [0030]) comprising a cured product of a composition (para [0058] and [0062]) comprising magnetic particles selected from a group that includes magnetite, Fe3O4, (para [0014]) and a binder comprising a combination of a thermosetting compound comprising a thermosetting functional group (such as epoxide) and a thermoplastic resin (para [0016]).  
The reference does not contain the term “magnetic domain”.  However, the reference does teach that the magnetic material is magnetite (para [0014]).  As discussed above, magnetite (Fe3O4) is a magnetic material that inherently has at least one domain.  Fe3O4 has a single domain size of 25-30 nm (see evidentiary reference, Goya, cited above).  The magnetite particles in Rothfuss have an average diameter of about 10 nm to about 500 micrometers (para [0024]) and states that the particles may have an average diameter of about 500 nm (para [0024]).  500 nm particles are larger than 20-35 nm and therefore have multiple domains.  20-35 nm (magnetite single domain size) falls within the instantly claimed range of 10 to 50 nm.  Because the magnetic particles are magnetite, the magnetic domains are expected to inherently be irregularly arranged when an external magnetic field is absent and magnetized by an external alternate-current magnetic field, absent evidence to the contrary.
Rothfuss is silent regarding the amount of the thermoplastic resin, relative to 100 parts by weight of said thermosetting compound.  However, see MPEP 2144.05(II)(A), cited in the Office Action mailed 9/2/21. One of ordinary skill in the art is expected to arrive at the instantly claimed amount of thermoplastic resin via routine experimentation, absent evidence to the contrary. 
The preamble of independent claim 1 contains the intended use limitation “for 3D printing”.  See MPEP 2111.02(II), cited in the Office Action mailed 9/2/21.  In the instant case, the Rothfuss composition overlaps and is used in 3D printing (para [0055]). Therefore, the Rothfuss composition is considered capable of the intended use of 3D printing, absent evidence to the contrary.

Regarding claim 2, Rothfuss discloses the composition for 3D printing according to claim 1, but fails to expressly disclose the composition having a surface energy before curing in a range of 20 mN/m to 50 mN/m.  As discussed above, the compositions overlap and are used in 3D printing (para [0055]). Therefore, per MPEP 2112.01(I) cited in the Office Action mailed 9/2/21, one of ordinary skill in the art would expect an overlapping surface energy, absent evidence to the contrary. 

Regarding claim 4, Rothfuss discloses the composition for 3D printing according to claim 1, wherein the magnetic particles (magnetite, para [0014]) have a coercive force pf 0.1-1.7 kOe (inherent property of magnetite), which overlaps the instantly claimed range of 1 to 200 kOe.  See MPEP 2144.05(I), cited above.

Regarding claim 5, Rothfuss discloses the composition for 3D printing according to claim 1, wherein the magnetic particles (magnetite, para [0014]) have a saturation magnetization value at 25°C in a range of about 54-92 emu/g (inherent property of magnetite), which falls within the instantly claimed range of 20 to 150 emu/g. 

Regarding claim 6, Rothfuss discloses the composition for 3D printing according to claim 1, wherein the magnetic particles have an average particle size in a range of 10 nm to 500 µm (para [0010]), which overlaps the instantly claimed range of 20 to 300 nm.  See MPEP 2144.05(I), cited above.

Regarding claim 8, Rothfuss discloses the composition for 3D printing according to claim 1, wherein the magnetic particles comprise metal oxide (magnetite, para [0014]).

Regarding claim 9, Rothfuss discloses the composition for 3D printing according to claim 1, but fails to expressly disclose wherein the magnetic particles are comprised in an amount of 0.01 to 25 parts by weight, relative to 100 parts by weight of the thermosetting compound.  However, see MPEP 2144.05(II)(A), cited above.  It would be obvious to one of ordinary skill in the art to arrive at the instantly claimed range via routine experimentation.  It would also be obvious to control magnetic particle loading to control induction heating (para [0042) and to facilitate printing of a three-dimensional object with high mechanical integrity (para [0064]).

Regarding claim 11, Rothfuss discloses the composition for 3D printing according to claim 1, wherein the magnetic particles are capable of vibration by magnetization reversal because the magnetic particles provide electromagnetic induction heating (para [0013]).  Electromagnetic induction heating is a result of the magnetic particles vibrating by magnetization reversal. 

Regarding claims 14 and 15, Rothfuss discloses the composition for 3D printing according to claim 1, wherein the thermoplastic resin is selected from a group of resins that includes a polyester resin (para [0049]) which has a glass transition temperature, Tg, of 87 C, a polyvinyl chloride resin (para [0049]) which has a Tg of 85 C, and a polycarbonate resin (para [0049]) which has a Tg of 147 C, which all fall within the instantly claimed range of 40 C to 150 C before curing.

Regarding claim 16, Rothfuss discloses the composition for 3D printing according to claim 1, further comprising a thermosetting agent (polymerization initiator, para [0022]).

Regarding claims 17 and 18, Rothfuss discloses a 3D printing method comprising a step of applying the composition for 3D printing of claim 1 to form a three-dimensional shape (para [0055]), and further comprising a step of applying a magnetic field to the applied composition (applying an energy field, wherein the energy field is a magnetic field, para [0020]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 8, 9, 11 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-14 and 16-19 of U.S. Patent No. 10892075 B2 (hereinafter 075). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a 3D structure (instant claim 21 and 075 claim 19), and a method of forming a 3D printing composition (instant claims 17-20 and 075 claims 16-18, the multi-profile method is defined as applying a magnetic field of 50 to 500A for 20 sec to 60 min at a frequency of 100 kHz to a GHz in col 9, ln 5-10) comprising a composition for 3D printing comprising magnetic particles and a thermosetting resin composition.  The reference defines the thermosetting resin as a composition comprising a thermosetting group and thermoplastic resin such as acrylic in col 5, ln 55-61 of the disclosure  of 075 (instant claims 1 and 14 and 075 claims 1 and 12).  Also note that 075 claim 14 recites an additional resin that is water or alcohol soluble, defined as one of silicone, cellulose or acrylic based resins (col 8, ln 40-42).  Cellulose-based resins and acrylic based resins are thermoplastic as set forth in instant claims 1, 14 and 15.  Both teach magnetic particles having similar compositions, at least two domains having the same domain size, having overlapping particles sizes and overlapping properties, present in overlapping amounts (instant claims 1, 4-6, 8, 9 and 11 and 075 claims 1, 3, 6-11).  Both teach thermosetting agents (instant claim 16 and 075 claim 13).
The 075 claims are silent regarding the amount of thermoplastic resin. However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to one of ordinary skill in the art to arrive at the particularly claimed amount of thermoplastic resin via routine experimentation for the purpose of facilitating the 3D printing process. 
The 075 claims are silent regarding surface energy as set forth in instant claim 2.  However, the compositions overlap and comprise overlapping magnetic particles and overlapping thermosetting and thermoplastic resins used in a 3D printing process. Therefore, the 075 composition is expected to inherently have at least an overlapping surface energy before curing.  See MPEP 2112.01(I), cited in the Office Action mailed 9/2/21. 

Claims 1, 2, 4-6, 8, 9, 11, 14, 15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 14-19 of U.S. Patent No. 11232891 B2 (hereinafter 891). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a 3D structure (instant claim 21 and 891 claim 19), and a method of forming a 3D printing composition (instant claims 17-20 and 891 claim 18, wherein the multi-profile method is defined as applying a magnetic field of 50 to 500A for 20 sec to 60 min at a frequency of 100 kHz to a GHz in col 9, ln 5-10), comprising a composition for 3D printing comprising magnetic particles and a thermosetting resin composition.  The reference defines the thermosetting resin as a composition comprising a thermosetting group and thermoplastic resin (dispersant defined as acrylic in col 6, ln 47 of the disclosure of 891) (instant claims 1, 14 and 15 and 891 claims 1 and 14).  Both teach magnetic particles having similar compositions, at least two domains having the same domain size, having overlapping particles sizes and overlapping properties, present in overlapping amounts (instant claims 1, 4-6, 8, 9 and 11 and 891 claims 1, 4-8).  
The 891 claims are silent regarding the amount of thermoplastic resin. However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to one of ordinary skill in the art to arrive at the particularly claimed amount of thermoplastic resin via routine experimentation for the purpose of facilitating the 3D printing process. 
The 891 claims are silent regarding surface energy as set forth in instant claim 2.  However, the compositions overlap and comprise overlapping magnetic particles and overlapping thermosetting and thermoplastic resins used in a 3D printing process. Therefore, the 891 composition is expected to inherently have at least an overlapping surface energy before curing.  See MPEP 2112.01(I), cited in the Office Action mailed 9/2/21. 

Claims 1, 2, 4-6, 8, 9, 11 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-15 and 17-20 of copending Application No. 16/347367 (hereinafter 367). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a 3D structure (instant claim 21 and 367 claim 24), and a method of forming a 3D printing composition (instant claims 17-20 and 367 claims 17-23) comprising a composition for 3D printing comprising magnetic particles and a thermosetting composition.  367 claim 14 recites an additional resin that is water or alcohol soluble, defined as one of silicone, cellulose or acrylic based resins (col 8, ln 40-42).  Cellulose-based resins and acrylic based resins are thermoplastic.  Therefore, both teach overlapping thermoplastic and thermosetting resins having overlapping functional groups (instant claims 1 and 14-16 and 367 claims 9 and 12-14). Both teach magnetic particles having similar compositions, overlapping sizes and overlapping properties including at least two domains with the same domain sizes, wherein the magnetic particle form clusters and are present in overlapping amounts (instant claims 1, 4-6, 8, 9 and 11 and 367 claims 2-8, 10 and 11).  
The reference is silent regarding the amount of thermoplastic resin. However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to one of ordinary skill in the art to arrive at the particularly claimed amount of thermoplastic resin via routine experimentation for the purpose of facilitating the 3D printing process. 
The 367 claims are silent regarding surface energy as set forth in instant claim 2.  However, the compositions overlap and comprise overlapping magnetic particles and overlapping thermosetting and thermoplastic resins for 3D printing. Therefore, the composition is expected to inherently have at least an overlapping surface energy before curing.  See MPEP 2112.01(I), cited in the Office Action mailed 9/2/21. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-6, 8, 9, 11 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-15 and 17-20 of copending Application No. 17/113717 (hereinafter 717). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a 3D structure (instant claim 21 and 717 claim 20), and a method of forming a 3D printing composition (instant claims 17-20 and 717 claims 17-19, the multi-profile method is defined as applying a magnetic field of 50 to 500A for 20 sec to 60 min at a frequency of 100 kHz to a GHz in para [0042]) comprising a composition for 3D printings comprising magnetic particles and thermosetting composition comprising a thermoplastic resin (water-soluble or alcohol soluble resin defined as cellulose-based or acrylic based resins in para [0039]) (instant claims 1, 14 and 15 and 717 claims 1 and 15).  Both teach magnetic particles having similar compositions, having at least two domains with the same domain sizes, having overlapping sizes and properties wherein the magnetic particle form clusters, present in overlapping amounts (instant claims 1, 4-6, 8, 9 and 11 and 717 claims 1 and 8-13).  Both teach thermosetting agents (instant claim 16 and 717 claim 14).
The reference is silent regarding the amount of thermoplastic resin. However, see MPEP 2144.05(II)(A), cited above.  It would also be obvious to one of ordinary skill in the art to arrive at the particularly claimed amount of thermoplastic resin via routine experimentation for the purpose of facilitating the 3D printing process. 
The 717 claims are silent regarding surface energy as set forth in instant claim 2.  However, the compositions overlap and comprise overlapping magnetic particles and overlapping thermosetting and thermoplastic resins for 3D printing. Therefore, the composition is expected to inherently have at least an overlapping surface energy before curing.  See MPEP 2112.01(I), cited in the Office Action mailed 9/2/21. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 3/23/22, regarding Kishimoto, have been fully considered but are not persuasive. Applicant argues that the reference is silent about having at least two domains and does not teach domain size.  However, domain size is determined by the composition and particle size of the magnetic material.  Kishimoto does teach Fe3O4 magnetic particles, which have single domain size of 25 to 30 nm and are multi-domain above this size, as discussed above.  See evidentiary reference, Goya, cited above. Kishimoto teaches particles having a size of 5 to 200 nm (para [0030]).  Particles below 25-30 nm are single domain, particles above 25-30 nm are multi-domain, which includes at least two domains.  A single domain of 25 to 30 nm falls completely within the instantly claimed range of 10 to 50 nm.
	Therefore, the 103 rejection of claims 1, 2, 4-6, 8, 11, 14-16 and 21 as obvious over Kishimoto stands. 

The argument over 367 is that the 367 application was filed after the instant application. However, prior art rejections remain.  
Therefore, the provisional obviousness double patenting rejection of claims 1, 2-6, 8, 9, 11 and 14-21 as obvious over the claims of 367 stands. 
The provisional obviousness double patenting rejection of claim 7 as obvious over the claims of 367 is moot because the claim has been canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        


/Matthew E. Hoban/Primary Examiner, Art Unit 1734